
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.17.4


JANUS LONG TERM INCENTIVE AWARD ("LTI") ACCEPTANCE FORM


<PARTC_NAME>
<PARTC_ADDR_1>
<PARTC_ADDR_2>
<PARTC_CITY>, <PARTC_STATE> <PARTC_ZIP>

        The Company grants to <PARTC_NAME> ("you" or "Grantee"), effective
<GRANT_DT> (the "Grant Date"), a Restricted Stock Award (the "LTI Award") as
described below, subject to the attached Company Plan and the attached
Appendix A.

 
   
Restricted Stock Award—see Terms of Restricted Stock Award attached as
Appendix A Number of Shares Granted:   <OPTS_GRANTED>

        a.     Except as otherwise provided herein and/or in the Plan, the LTI
Award will become vested and no longer subject to restriction on the vesting
dates and in the amounts indicated below, provided that you have not experienced
a Termination of Affiliation. However, in the event that a vesting date occurs
on a day when the New York Stock Exchange is closed, then such vesting date will
occur on the next business day.

Vesting Date
  Percentage Vesting   February 1, 2012     25 % February 1, 2013     25 %
February 1, 2014     25 % February 1, 2015     25 %

        b.     Notwithstanding the provisions of (a) above, if there is a Change
of Control, you have a Termination of Affiliation due to death or Disability, or
upon Retirement (as defined in the Plan), the LTI Award shall vest in full.
Except as provided above, in the event that you have a Termination of
Affiliation, any portion of the LTI Award that is unvested, and any of your
rights hereunder, shall be terminated, cancelled and forfeited effective
immediately upon such Termination of Affiliation.

        c.     In accordance with the Plan, the Committee may, in its sole
discretion, accelerate the vesting of all or a portion of the LTI Award or waive
any or all of the terms and conditions applicable to this LTI Acceptance Form or
the attached Appendix A. This LTI Acceptance Form or the attached Appendix A
does not supersede, or otherwise amend or affect any other LTI awards,
agreements, rights or restrictions that may exist between the parties.

        d.     Capitalized terms used but not defined in this LTI Acceptance
Form have the meaning specified in the Plan and/or in the attached Appendix A.

        By electronically accepting this LTI Award, you acknowledge receipt of,
and agree to be bound by the terms and conditions set forth in the LTI
Acceptance Form, Appendix A and the Company Plan, all of which are incorporated
by reference herein and are an integral part of this LTI Award. In the event you
fail to accept the LTI Award within sixty (60) days, the Company reserves the
right to terminate and forfeit the LTI Award (including any rights provided for
in this LTI Acceptance Form and Appendix A), or to suspend or forfeit all of any
vesting event(s) arising from the LTI Award.

1

--------------------------------------------------------------------------------




APPENDIX A—TERMS OF RESTRICTED STOCK AWARD


1.     Grant of Restricted Stock Award.

        Subject to the provisions of this Appendix, the LTI Acceptance Form and
the Company's 2010 Long Term Incentive Stock Plan, as may be amended from time
to time (the "Plan"), the Company hereby grants to the Grantee the number of
restricted shares of common stock of the Company, par value $.01 per share
("Common Stock") identified under the Restricted Stock Award section of the
attached LTI Acceptance Form (the "Restricted Stock").

2.     No Right to Continued Employment.

        Nothing in this Appendix or the Plan shall confer upon Grantee any right
to continue providing services to, or be in the employ of, the Company or any
Subsidiary or interfere in any way with the right of the Company or any
Subsidiary to terminate Grantee's association or employment at any time. For
purposes of the LTI Acceptance Form and this Appendix, "Services" shall mean
that the Grantee is providing services to the Company or any Subsidiary in the
capacity as an employee, a member of the board of directors of the parent
company, a trustee of a Janus-affiliated investment company trust, or a
consultant pursuant to a written consulting agreement.

3.     Unfair Interference.

        During Grantee's employment with the Company or any Subsidiary and
during the twelve months after Termination of Affiliation, Grantee shall not:
(i) knowingly and directly solicit, hire or attempt to hire, or assist another
in soliciting, hiring or attempting to hire, on behalf of any Competitive
Business, any person who is an employee or contractor of the Company or any
Subsidiary; or (ii) knowingly and directly divert, attempt to divert, or
solicit, or assist another in diverting, attempting to divert or soliciting, the
customer business of any Protected Client on behalf of a Competitive Business.
For purposes of this section, "Competitive Business" means any business that
provides investment advisory or investment management services or related
services; and "Protected Client" shall mean any person or entity to whom the
Company or any Subsidiary provided investment advisory or investment management
services at any point during the six months preceding Grantee's Termination of
Affiliation.

4.     Issuance of Shares.

        Subject to Section 10 (pertaining to the withholding of taxes), as soon
as practicable after each vesting event under Subsection (a) of the LTI
Acceptance Form, or if Grantee had a Termination of Affiliation pursuant to
Subsection (b) of the LTI Acceptance Form, as soon as practicable after such
termination (in each case, provided there has been no prior forfeiture of the
Restricted Stock pursuant to the terms of this Appendix or the Plan), the
Company shall issue (or cause to be delivered) to the Grantee one or more stock
certificates or otherwise transfer shares with respect to the Restricted Stock
vesting (or shall take other appropriate steps to reflect the Grantee's
unrestricted ownership of all or a portion of the vested Restricted Stock that
is subject to this Appendix).

5.     Nontransferability of the Restricted Stock.

        Any unvested shares of the Restricted Stock shall not be transferable by
the Grantee by means of sale, assignment, exchange, encumbrance, pledge or
otherwise.

6.     Rights as a Stockholder.

        Except as otherwise specifically provided in this Appendix, the Grantee
shall have all the rights of a stockholder with respect to the Restricted Stock
including, without limitation, the right to vote the

2

--------------------------------------------------------------------------------




Restricted Stock and the right to receive dividend payments. Dividends and
distributions other than regular cash dividends, if any, may result in an
adjustment pursuant to Section 7.

7.     Adjustment in the Event of Change in Stock.

        In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock split, reverse stock split,
subdivision, consolidation or reduction of capital, reorganization, merger,
scheme of arrangement, split-up, spin-off or combination involving the Company
or repurchase or exchange of Common Stock or other rights to purchase Common
Stock or other securities of the Company, or other similar corporate transaction
or event that affects the Common Stock such that an adjustment is determined by
the Committee to be appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust the
number and type of shares, or, if deemed appropriate, make provision for a cash
payment to the Grantee or the substitution of other property for shares of
Restricted Stock; provided, that the number of shares of Restricted Stock shall
always be a whole number.

8.     Payment of Transfer Taxes, Fees and Other Expenses.

        The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by Grantee
in connection with the Restricted Stock, together with any and all other fees
and expenses necessarily incurred by the Company in connection therewith.

9.     Other Restrictions.

        The Restricted Stock shall be subject to the requirement that, if at any
time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body, or (iii) an agreement by the Grantee
with respect to the disposition of shares of Common Stock is necessary or
desirable as a condition of, or in connection with, the delivery or purchase of
shares pursuant thereto, then in any such event, the grant and/or vesting of
Restricted Stock shall not be effective unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.

10.   Taxes and Withholding.

        No later than the date as of which an amount first becomes includible in
the gross income of the Grantee for federal income tax purposes with respect to
any Restricted Stock, the Grantee shall pay all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld by either: (i) participating in the Company's Share Withholding Program
to have shares withheld and/or sold by the Company or its agent (provided that
it will not result in adverse accounting consequences to the Company), or
(ii) making other payment arrangements satisfactory to the Company. The
obligations of the Company under this Appendix shall be conditioned on
compliance by the Grantee with this Section 10. It is intended that the
foregoing provisions of this Section 10 shall normally govern the payment of
withholding taxes; however, if withholding is not accomplished under the
preceding provisions of this Section 10, the Grantee agrees that the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Grantee, including compensation or the
delivery of the Restricted Stock that gives rise to the withholding requirement.

3

--------------------------------------------------------------------------------



11.   Notices.

        Any notice to be given to the Company shall be addressed to the Company
at its principal office, in care of its Assistant Corporate Secretary. Any
notice to be given to Grantee shall be addressed to Grantee at the address
listed in the Company's records. By a notice given pursuant to this section,
either party may designate a different address for notices. Any notice shall
have been deemed given (i) when actually delivered to the Company, or (ii) if to
the Grantee, when actually delivered; when deposited in the U.S. Mail, postage
prepaid and properly addressed to the Grantee; or when delivered by overnight
courier.

12.   Binding Effect.

        Except as otherwise provided hereunder, this Appendix shall be binding
upon and shall inure to the benefit of the heirs, executors or successors of the
parties to this Appendix.

13.   Laws Applicable to Construction.

        The interpretation, performance and enforcement of this Appendix shall
be governed by the laws of the State of Delaware without reference to principles
of conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Appendix, the Restricted Stock is subject to the terms and conditions of
the Plan, which is hereby incorporated by reference.

14.   Severability.

        The invalidity or enforceability of any provision of this Appendix shall
not affect the validity or enforceability of any other provision of this
Appendix.

15.   Conflicts and Interpretation.

        In the event of any conflict between this Appendix and the Plan, the
Plan shall control. In the event of any ambiguity in this Appendix, or any
matters as to which this Appendix is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

16.   Amendment; Section 409A of the Code.

        Except as otherwise provided for in this Appendix, this Appendix may not
be modified, amended or waived except by an instrument in writing approved by
both parties hereto which specifically states that it is amending this Appendix.
However, this Appendix is subject to the power of the Board or the Committee to
amend the Plan as provided therein, except that no such amendment shall
adversely affect your rights under the LTI Acceptance Form or this Appendix
without your consent. The waiver by either party of compliance with any
provision of this Appendix shall not operate or be construed as a waiver of any
other provision of this Appendix, or of any subsequent breach by such party of a
provision of this Appendix. Notwithstanding anything to the contrary contained
in the Plan or in this Appendix, to the extent that the Company determines that
the Restricted Stock is subject to Section 409A of the Code and fails to comply
with the requirements of Section 409A of the Code, the Company reserves the
right to amend, restructure, terminate or replace the Restricted Stock in order
to cause the Restricted Stock to either not be subject to Section 409A of the
Code or to comply with the applicable provisions of such section.

17.   Headings.

        The headings of Sections herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Appendix.

4

--------------------------------------------------------------------------------






JANUS LONG TERM INCENTIVE AWARD ("LTI") ACCEPTANCE FORM


[NAME]
[ADDRESS]
[CITY, STATE, ZIP]

        The Company grants to [NAME] ("you" or "Participant"), effective as of
February 4, 2011 (the "Grant Date"), a Mutual Fund Unit Award (the "LTI Award")
as described below, subject to the attached Company Plan and the attached
Appendix.

Mutual Fund Unit Award—see Terms of Mutual Fund Unit Award attached as
Appendix A Value on Grant Date:   $                    

        a.     Except as otherwise provided herein and/or in the Plan, the LTI
Award will become vested and no longer subject to restriction on the vesting
dates and in the amounts indicated below, provided that you have not experienced
a Termination of Affiliation. However, in the event that a vesting date occurs
on a day when the New York Stock Exchange is closed, then such vesting date will
occur on the next business day.

Date First Exercisable
  Percentage Vesting  

February 1, 2012

    25 %

February 1, 2013

    25 %

February 1, 2014

    25 %

February 1, 2015

    25 %

        b.     Notwithstanding the provisions of (a) above, if there is a Change
of Control, you have a Termination of Affiliation due to death or Disability, or
upon Retirement (as defined in the Plan), the LTI Award shall vest in full.
Except as provided above, in the event that you have a Termination of
Affiliation, any portion of the LTI Award that is unvested, and any of your
rights hereunder, shall be terminated, cancelled and forfeited effective
immediately upon such Termination of Affiliation.

        c.     In accordance with the Plan, the Committee may, in its sole
discretion, accelerate the vesting of all or a portion of the LTI Award or waive
any or all of the terms and conditions applicable to this LTI Acceptance Form or
the attached Appendix. This LTI Acceptance Form or the attached Appendix does
not supersede, or otherwise amend or affect any other LTI awards, agreements,
rights or restrictions that may exist between the parties.

        d.     Capitalized terms used but not defined in this LTI Acceptance
Form have the meaning specified in the Plan and/or in the attached Appendix.

        By executing this LTI Acceptance Form, you indicate your acceptance of
the LTI Award set forth above and agree to be bound by the terms, conditions and
provisions set forth in the LTI Acceptance Form, the attached Appendix A and the
Company Plans, all of which are incorporated by reference herein and are an
integral part of this LTI Acceptance Form. Please sign and return this LTI
Acceptance Form to the Assistant Corporate Secretary's Office in the envelope
provided within sixty (60) days after the Company's mailing of this LTI
Acceptance Form to you. In the event you fail to return the executed original
within sixty (60) days, the Company reserves the right to terminate and forfeit
the LTI Award (including any rights provided for in this LTI Acceptance Form and
the attached Appendix A), or to suspend or forfeit all or any vesting event(s)
arising from the LTI Award. This LTI Acceptance Form may be executed in
counterparts, which together shall constitute one and the same original. This
LTI Acceptance Form may be executed by the exchange of facsimile signature
pages, provided that by doing so the Participant agrees to provide an original
signature as soon thereafter as possible.

--------------------------------------------------------------------------------



ACCEPTED AND AGREED TO AS OF THE GRANT DATE:

PARTICIPANT:    
  


--------------------------------------------------------------------------------

[NAME]
 
 
JANUS CAPITAL GROUP INC.
 
 
By:
 
  


--------------------------------------------------------------------------------


 
      By:   Curt R. Foust         Title:   Assistant Corporate Secretary    

--------------------------------------------------------------------------------






APPENDIX A—TERMS OF MUTUAL FUND UNIT AWARD


1.Grant of Mutual Fund Unit Award.

        Subject to the provisions of this Appendix, the LTI Acceptance Form and
the Company's Mutual Fund Share Investment Plan, as may be amended from time to
time (the "Plan"), the Company hereby grants to Participant a phantom mutual
fund award (the "Mutual Fund Award") as identified in the Mutual Fund Unit Award
section of the attached LTI Acceptance Form.

2.Retail Account Required.

        If you are a U.S. based employee, you must have an open account
designated or approved in advance by Janus in order to receive any proceeds or
benefits (including vesting) from this Mutual Fund Award. A failure to maintain
such an account will subject this Mutual Fund Award to a suspension of vesting
or cancellation and forfeiture.

3.No Right to Continued Employment.

        Nothing in this Appendix or the Plan shall confer upon Participant any
right to continue providing services to, or be in the employ of, the Company or
any Subsidiary or interfere in any way with the right of the Company or any
Subsidiary to terminate Participant's association or employment at any time.

4.Unfair Interference.

        During Participant's employment with the Company or any Subsidiary and
during the twelve months after Termination of Affiliation, Participant shall
not: (i) knowingly and directly solicit, hire or attempt to hire, or assist
another in soliciting, hiring or attempting to hire, on behalf of any
Competitive Business, any person who is an employee or contractor of the Company
or any Subsidiary; or (ii) knowingly and directly divert, attempt to divert, or
solicit, or assist another in diverting, attempting to divert or soliciting, the
customer business of any Protected Client on behalf of a Competitive Business.
For purposes of this section, "Competitive Business" means any business that
provides investment advisory or investment management services or related
services; and "Protected Client" shall mean any person or entity to whom the
Company or any Subsidiary provided investment advisory or investment management
services at any point during the six months preceding Participant's Termination
of Affiliation.

5.Allocation Elections.

        a.     During the vesting period, Participant's award will be credited
to Participant's Mutual Fund Share Investment Account ("Account"). The award
will be deemed invested in the phantom investments selected by Participant
pursuant to online elections through the Plan administrative system or as
otherwise provided by the Company. Participant may change the investment
elections from time to time; provided, however, in no event shall Participant be
able to make changes to the investment elections more than four (4) times per
calendar year and any such change should be effective within five (5) days after
such election is made. If you are an investment research analyst, or become an
investment research analyst during the vesting period of this Mutual Fund Award,
you may be required to allocate your investment elections to certain phantom
investments as designated in writing by the Director of Research, the Co-Chief
Investment Officers or the Chief Executive Officer.

        b.     By accepting this Mutual Fund Award, Participant acknowledges and
agrees that (i) Participant will open a Janus-designated account needed to
receive any proceeds or benefits (including vesting) from this Mutual Fund Award
, unless Participant already has such an account (does not apply to employees
based outside of the United States); (ii) account balances are subject to any
net appreciation or depreciation accruing from time to time based on
Participant's deemed

1

--------------------------------------------------------------------------------






investment election of the Account balance in accordance with Participant's
allocation election(s) in effect from time to time; (iii) Participant is solely
responsible for any net appreciation or net depreciation in the balance of
Participant's Account resulting from Participant's deemed investment elections;
(iv) the Company does not guarantee or represent in any manner whatsoever that
Participant will realize any appreciation in the balance of the Account as a
result of allocating the Account balance for deemed investments in the Janus
mutual funds; and (v) any allocation elections must comply with the Company's
pre-clearance and applicable prospectus requirements. Participant further agrees
and acknowledges that Participant is under no obligation to make a deemed
investment election in any particular fund, and, if no such investment election
is made, that the balance and any transfers in Participant's Account shall be
deemed invested in the Janus Money Market Fund or similar mutual fund if the
Janus Money Market Fund is not available.

6.Distribution upon Vesting.

        Subject to the terms of the Plan (including but not limited to
Section 5.3 of the Plan), as soon as practicable following the vesting of all or
a portion of Participant's Mutual Fund Award (but in no case later than 60 days
following the date on which a vesting event occurs), the value of the vested
portion of Participant's Account (subject to applicable tax withholding) will be
deposited into a Janus-designated account to purchase the mutual funds in which
Participant was invested on a phantom basis at the time such distribution is
processed. In the event Participant's chosen mutual funds are not available for
purchase by Participant at the time of distribution, the Company has the sole
discretion to either purchase different but similar mutual funds or to deposit
the net proceeds into the Janus Money Market Fund on behalf of Participant.

7.Taxes and Withholding.

        No later than the date as of which an amount first becomes includible in
Participant's gross income for federal income tax purposes with respect to any
Mutual Fund Award, the Company shall withhold all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld.

8.Amendment; Section 409A of the Code.

        This Appendix may not be modified, amended or waived except by an
instrument in writing approved by both parties hereto or approved by the
Committee. The waiver by either party of compliance with any provision of this
Appendix shall not operate or be construed as a waiver of any other provision of
this Appendix, or of any subsequent breach by such party of a provision of this
Appendix. The intent of the parties is that payments and benefits under this
Mutual Fund Award comply with Section 409A to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Mutual Fund Award shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, a Participant shall not be considered
to have terminated employment with the Company for purposes of this Mutual Fund
Award unless the Participant would be considered to have incurred a "separation
from service" from the Company within the meaning of Section 409A. Without
limiting the foregoing and notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Appendix
during the six-month period immediately following a Participant's separation
from service shall instead be paid within five (5) business days after the date
that is six months following the Participant's separation from service (or
death, if earlier).

9.Notices.

        Any notice to be given to the Company shall be addressed to the Company
at its principal office, in care of its Assistant Corporate Secretary. Any
notice to be given to Participant shall be addressed to

2

--------------------------------------------------------------------------------




Participant at the address listed in the Company's records. By a notice given
pursuant to this section, either party may designate a different address for
notices. Any notice shall have been deemed given (i) when actually delivered to
the Company, or (ii) if to the Participant, when actually delivered; when
deposited in the U.S. Mail, postage prepaid and properly addressed to the
Participant; or when delivered by overnight courier.

10.Binding Effect.

        Except as otherwise provided hereunder, this Appendix shall be binding
upon and shall inure to the benefit of the heirs, executors or successors of the
parties to this Appendix.

11.Laws Applicable to Construction.

        The interpretation, performance and enforcement of this Appendix shall
be governed by the laws of the State of Delaware without reference to principles
of conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Appendix, the Mutual Fund Award is subject to the terms and conditions
of the Plan, which is hereby incorporated by reference.

12.Severability.

        The invalidity or enforceability of any provision of this Appendix shall
not affect the validity or enforceability of any other provision of this
Appendix.

13.Conflicts and Interpretation.

        In the event of any conflict between this Appendix and the Plan, the
Plan shall control. In the event of any ambiguity in this Appendix, or any
matters as to which this Appendix is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

3

--------------------------------------------------------------------------------






JANUS CAPITAL GROUP INC.
DESIGNATION OF BENEFICIARY


        In connection with my Janus Capital Group Inc. ("Janus") restricted
stock awards, restricted stock unit awards, stock option awards and/or mutual
fund awards (collectively, "LTI Awards"), and revoking any previous designation
in connection with LTI Awards previously granted to me, I hereby designate:




--------------------------------------------------------------------------------

(Beneficiary/Trust Name and Relationship)



--------------------------------------------------------------------------------

Address

as my beneficiary to receive upon my death the balance of all my LTI Award
benefits, if any, under the respective plan of each LTI Award. This designation
of beneficiary shall be binding upon my estate and upon my heirs and legatees,
and the Company may rely hereon without further authorization from any
representative of my estate or any other persons and without inquiring into the
terms of my Last Will and Testament or any Codicil thereto. If the beneficiary
designated hereinabove shall have predeceased me, then I direct that, upon my
death, my estate shall become the beneficiary of all my LTI Award benefits under
the respective plan of each LTI Award to the extent permitted by, and in
accordance with the terms and conditions of each LTI Award plan. I reserve the
right to change, in writing, this designation of beneficiary at any time, and I
understand that this designation shall not become effective until received by
the Company's Corporate Secretary.

        I have executed this Designation of Beneficiary this        day
of                    , 2011.

      


--------------------------------------------------------------------------------

[NAME]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17.4



JANUS LONG TERM INCENTIVE AWARD ("LTI") ACCEPTANCE FORM
APPENDIX A—TERMS OF RESTRICTED STOCK AWARD
JANUS LONG TERM INCENTIVE AWARD ("LTI") ACCEPTANCE FORM
APPENDIX A—TERMS OF MUTUAL FUND UNIT AWARD
JANUS CAPITAL GROUP INC. DESIGNATION OF BENEFICIARY
